Citation Nr: 1101357	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an increased rating for right shoulder 
bursitis with frozen shoulder joint, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an increased rating for left shoulder bursitis 
with frozen shoulder joint, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased rating for left knee total 
arthroplasty with prosthesis, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to January 
1972 with 20 years, 4 months, and 18 days of prior active 
service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2009 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions by providing a VA examination and issuing a 
supplemental statement of the case.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

On substantive appeal received in August 2006, the Veteran 
checked the appropriate box to request a Board hearing at the 
local RO.  However, by a from written in September 2006, the 
Veteran marked the appropriate box to indicate that he no longer 
wanted a hearing and to forward his case to the Board for a 
decision.  The Board finds that the latter, more recent document 
reflects his intention to not request a hearing.

By rating decision in January 2006, the RO denied the Veteran's 
claims for increased ratings for bilateral shoulders and left 
knee bursitis.  The Veteran appealed.  After the August 2009 
Board remand, the RO granted separate increased ratings for right 
and left shoulder bursitis, and left knee arthroplasty with 
prosthesis, effective September 29, 2005.  The Board notes that 
although increased ratings have been granted for the shoulders 
and knee, the issues remain in appellate status, as the maximum 
schedular ratings have not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board additionally notes that as a result of 
the separate ratings, the issues have been redescribed as 
reflected on the first page of this decision.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder bursitis with 
frozen shoulder joint is not manifested by unfavorable ankylosis, 
abduction limited to 25 degrees from side.

2.  The Veteran's service-connected left shoulder bursitis with 
frozen shoulder joint is not manifested by unfavorable ankylosis, 
abduction limited to 25 degrees from side.             
  
3.  The Veteran's service-connected bilateral left knee total 
arthroplasty with prosthesis is not manifested by chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the Veteran's service-connected right 
shoulder bursitis with frozen shoulder joint have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Codes 5200-5201 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected left 
shoulder bursitis with frozen shoulder joint have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Codes 5200-5201 (2010).

3.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected left 
knee total arthroplasty with prosthesis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in October  2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in March 
2006 and November 2010, subsequent to the January 2006 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

While the March 2006 and November 2010 notices were not provided 
prior to the January 2006 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence.  The 
claim was subsequently readjudicated in an August 2006 statement 
of the case, and April 2007 supplemental statement of the case 
following the provision of notice in March 2006.  There was no 
subsequent readjudication of the claims after the RO provided 
notice in November 2010, but in view of the fact that the 
increased ratings claims are being denied, no new disability 
rating or effective date will be assigned.  While the March 2006 
and November 2010 notices were not provided prior to the January 
2006 adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The Veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit  reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the November 2005, March 2006 and 
November 2010  correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
VA examinations in May 2006 and April 2010; and obtained an 
October 2009 addendum.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


Laws and Regulations

The present appeal involves the Veteran's claims that the 
severity of his service-connected bilateral shoulders and left 
knee bursitis warrant higher disability ratings. 

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   





The Veteran's service-connected bilateral shoulders and left knee 
bursitis were originally rated by the RO under the provisions of 
Diagnostic Code 5019.  Under 5019, bursitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis, except gout which will be rated under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however the limitation of motion for the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major or joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle, spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.    

Limitation of the motion of the knees can be found under 
Diagnostic Codes 5260 for limitation of flexion, and 5261 for 
limitation of extension.  Under Diagnostic Code 5260, a maximum 
rating of 30 percent is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.    

Under Diagnostic Code 5261, a 30 percent rating is warranted for 
limitation of extension to 20 degrees.  A 40 percent rating is 
warranted for extension limited to 30 degrees.  A maximum rating 
of 50 percent is warranted for limitation limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.    

The Veteran's shoulder bursitis has been currently rated under 
Diagnostic Codes 5200-5201.  Under Diagnostic Code 5200 for 
ankylosis of scapulohumeral articulation, a 30 percent rating is 
warranted for the minor joint and a 40 percent rating for the 
major joints are warranted for intermediate between favorable and 
unfavorable.  A 40 percent rating for minor joint and a 50 
percent rating for major joint are warranted for unfavorable 
ankylosis, abduction limited to 25 degrees from side.  NOTE: The 
scapula and humerus move as one piece.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Under Diagnostic Code 5201, a 30 percent rating is warranted for 
the minor arm, and a 40 percent rating is warranted for the major 
arm for limitation of motion of arm to 25 degrees from side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.       

Regarding the Veteran's knees, the Veteran has been currently 
rated under Diagnostic Code 5055.  A minimum rating of 30 percent 
is warranted for knee replacement with intermediate degrees of 
residual weakness, pain or limitation is rated by analogy to 
diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of tibia and fibula).  A 
rating of 60 percent is warranted for knee replacement with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  A maximum rating of 100 percent is 
warranted for one year following implantation of prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.     

Analysis

I.  Shoulders

A May 2005 VA treatment record reveals that the Veteran's left 
shoulder movements were limited and painful.

On VA examination in May 2006, it was noted that the Veteran has 
some chronic pain in his left shoulder and pain if he tried to 
move his arms over his head.  It was noted that the Veteran also 
had pain on abduction and that he took etodolac 400 mg twice a 
day for pain, which offered some relief.  Regarding his right 
shoulder he said he had some persistent pain that was worse with 
repetitive motion.  It was noted that there was no increase 
limitations with flare-up or repetitive motion.  

On a May 2006 VA examination addendum, it was noted that the left 
shoulder demonstrated that he could flex 140 degrees and could 
abduct 240 degrees.  The Board believes that the 240 degree 
abduction may be a typographical error given that he flexed to 
140 degrees in the left shoulder and, as will be seen below, he 
could flex and abduct his right shoulder to 140 degrees.  It was 
additionally noted that he had 20 degrees of adduction without 
pain, 45 degrees of internal rotation with pain, and external 
rotation of 90 degrees without pain.  Regarding his right 
shoulder, he could flex and abduct to 140 degrees.  It was noted 
that he had 20 degrees of adduction and 90 degrees of internal 
and external rotation without pain.  
  
On an October 2009 VA examination addendum, the VA examiner noted 
that the Veteran's right arm is his major arm, and that the 
limitation of motion of the major arm is at shoulder level.  He 
added that the limitation of motion of the minor arm is midway 
between side and shoulder level.  

When the Veteran was afforded a VA examination in April 2010, the 
Veteran reported no flare-ups or incoordination, but had marked 
fatigue and lack of endurance.  The VA examiner observed that the 
Veteran's right shoulder flexed 50 degrees with pain, with his 
shoulder at the side.  It was noted that the Veteran can abduct 
60 degrees.  The Veteran had 10 degrees of adduction with pain.  
There was no extension and no internal external rotation.  There 
was marked pain when the examiner tried to move the Veteran's 
shoulder passively above the measurements. 

Regarding the Veteran's left shoulder, the Veteran was able to 
abduct 65 degrees, flex 20 degrees with his arm at his side and 
had 10 degrees extension.  There was no internal or external 
rotation.  It was noted that all motion was accompanied by pain.  
It was observed that the Veteran had very weak grip strength and 
that he had muscle atrophy of the shoulder girdle both right and 
left.

The VA examiner commented that the Veteran has marked severity of 
the shoulder with marked decreased range of motion and atrophy of 
the musculature of the shoulder girdle.  He remarked that the 
Veteran essentially has frozen shoulders.  

The Board notes that the Veteran has received the maximum rating 
for limitation of motion of the major and minor arms under 
Diagnostic Code 5201.  Turning to other applicable diagnostic 
codes, while there is stiffness, there is no evidence of 
unfavorable ankylosis.  The evidence did not show that the 
Veteran's shoulder with fixed in either flexion or extension.  
Furthermore, abduction was not limited to 25 degrees from side to 
warrant a higher rating under Diagnostic Code 5200.  The most 
recent VA examination showed that the Veteran's left shoulder 
abduction was 65 degrees, and right shoulder abduction was 60 
degrees. 

Further, there is no impairment of the humerous to warrant higher 
ratings under Diagnostic Code 5202.  Additionally, Diagnostic 
Code 5203 for impairment of clinical or scapula is not for 
application since the highest available rating is 20 percent.

In evaluating musculoskeletal disabilities, the VA must determine 
whether the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or when 
the joint is used repeatedly over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In 
the impression section of the May 2006 VA examination report, the 
VA examiner stated that with repetitive motion, there were no 
changes in the ranges of motion, incoordination, fatigability, 
endurance or pain levels of the right and left shoulder.  The VA 
examiner reported no change in range of motion, pain, endurance, 
coordination or fatigability with repetitive motion in a May 2006 
VA examination addendum.  In October 2009, the VA examiner 
indicated that there was no significant functional impairment of 
the shoulders due to weakened movement, excess fatigability and 
incoordination, pain or weakness causing additional disability 
beyond what is reflected on range of movement measurements.  
While the Veteran reported a history of marked fatigue and lack 
of endurance on VA examination in April 2010, the VA examiner 
found that with repetitive motion, repeated three times 
passively, there was no change in range of motion, coordination, 
fatigue, endurance or pain level.  Overall, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating of 40 percent for the 
minor arm and a 50 percent rating for the major arm.  
 
The Board concludes that the preponderance of the evidence is 
against entitlement to increased ratings.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
  
II.  Knee

The Board notes at this point that normal flexion of the knee is 
to 140 degrees, and normal extension of the knee is to 0 degrees.  
38 C.F.R. § 4.71, Plate II.

On a September 2005 VA treatment record, it was observed that the 
Veteran's knees had good range of motion from 0 to 110 degrees, 
and that he was stable to varus/valgus stress.  At the time, the 
Veteran stated that he had no pain or discomfort and that he did 
not take any medication for his knees.

On VA examination in May 2006, it was revealed that the Veteran 
had a knee replacement in 2001.  The Veteran did not claim 
instability.  It was noted that the Veteran had no increased 
limitations with flare-ups or repetitive motion.  It was 
additionally noted that there was no incoordination, excess 
fatigability, lack of endurance or pain.

On a May 2006 addendum, it was noted that the Veteran could flex 
his left knee to 90 degrees with 0 degrees of extension without 
pain.  

On VA examination in April 2010, the VA examiner noted that since 
his left total knee replacement in 2001, the Veteran experienced 
stiffness in the knee.  However, the Veteran did not have pain.  
It was additionally noted that the Veteran is rather sedentary, 
but had no incoordination.  The VA examiner stated that the 
Veteran had excess fatigue and no endurance.  The VA examiner 
reported that the Veteran did not have bursitis in his left knee 
since the Veteran had had his bursae removed.  The VA examiner 
clarified that the Veteran has prosthesis and that the Veteran's 
problem was degenerative arthritis, which necessitated the total 
knee replacement.

It was observed that the Veteran had an S-shaped scar above and 
below the knee joint, which was well-healed and measured 25 cm.  
The Veteran was able to flex 100 degrees and extend to 0 degrees 
without pain.  The Veteran's prosthesis was stable.  The 
impression was left total knee arthroplasty, no evidence of 
bursitis left knee. 

There was no evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity to warrant a 
rating of 60 percent under Diagnostic Code 5055.  The Veteran 
repeatedly reported no pain.  A maximum rating of 100 percent is 
warranted for one year following implantation of prosthesis, 
which is not for application since it has been more than one year 
since the procedure.

Turning to other diagnostic codes applicable to the knee, a 
higher rating under Diagnostic Code 5256 is not warranted since 
flexion was not between 10 and 20 degrees.  Here, the Veteran 
flexed to no less than 100 degrees.  Diagnostic Code 5261 is also 
not for application since limitation of extension was not limited 
to 30 or 45 degrees to warrant ratings of 40 or 50 percent, 
respectively.  The Veteran continuously exhibited normal 
extension of the knee.  Additionally, there was no malunion of 
the tibia and fibula with loose motion requiring brace to warrant 
a 40 percent rating under Diagnostic Code 5262.  

Diagnostic Code 5263 (genu recurvatum) is not for application 
since the highest available rating is 10 percent.  Diagnostic 
Code 5258 (dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint) is not for 
application since the maximum rating is 20 percent.  Diagnostic 
Codes 5257 (other impairment of knee) and 5260 (limitation of 
flexion) are not for application since the maximum rating is 30 
percent.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca, 8 Vet. App. 202.  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  For the 
Veteran's left knee, on VA examination in May 2006, it was noted 
that the Veteran had no increased limitations with flare-ups or 
repetitive motion.  It was additionally noted that there was no 
incoordination, excess fatigability, lack of endurance or pain at 
the time of the examination.  Furthermore, in a May 2006 
addendum, it was noted that there was no change in range of 
motion, pain, fatigability or endurance with repetitive motion.  
An October 2009 VA addendum reveals that there was no significant 
functional impairment of the Veteran's left knee due to weakened 
movement, excess fatigability and incoordination, pain or 
weakness causing additional disability beyond what is reflected 
on range of motion measurements.    

Staged ratings are not of application since the Veteran's left 
knee total arthroplasty with prosthesis is adequately 
contemplated by the 30 percent rating.  Should the severity of 
the left knee total arthroplasty with prosthesis increase in the 
future, the Veteran may always file a claim for an increased 
rating.  

As the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b). 

Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disabilities at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an increased rating for right shoulder bursitis 
with frozen shoulder joint is denied. 

Entitlement to an increased rating for left shoulder bursitis 
with frozen shoulder joint is denied.

Entitlement to an increased rating for left knee total 
arthroplasty with prosthesis is denied.





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


